Name: Commission Regulation (EEC) No 180/84 of 25 January 1984 extending the suspension of the non-transferability of rights arising from export licences in the milk and milk products sector provided for in Regulation (EEC) No 2729/81
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 No L 21 / 14 Official Journal of the European Communities 26. 1 . 84 COMMISSION REGULATION (EEC) No 180/84 of 25 January 1984 extending the suspension of the non-transferability of rights arising from export licences in the milk and milk product sector provided for in Regulation (EEC) No 2729/81 664/83 Q since non-transferability was having un ­ desirable effects on trade ; Whereas experience has shown that the suspension of non-transferability has not given rise to problems as regards speculation ; whereas, on the contrary, the suspension has had a favourable effect on trade ; whereas, given the present state of the market in milk products, the suspension should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas special rules for import and export licences and the advance fixing of refunds in respect of milk and milk products were laid down by Commission Regulation (EEC) No 2729/81 (3), as last amended by Regulation (EEC) No 3512/83 (4) ; whereas Article 10 (2) of that Regulation lays down that, by way of dero ­ gation from Article 9 ( 1 ) of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying common detailed rules for the application of the system of import and export licences and advance ­ fixing certificates for agricultural products (5), as last amended by Regulation (EEC) No 2666/82 (6), the rights arising from an export licence with advance fixing of the refund for products falling within sub ­ heading 04.02 A II b) or heading No 04.03 of the Common Customs Tariff are not transferable ; Whereas that derogation was suspended temporarily until 31 March 1984 by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 664/83 '31 March 1984' is hereby replaced by '31 March 1985'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . I1) OJ No L 163 , 22 . 6 . 1983 , p. 56 . (}) OJ No L 272, 26 . 9 . 1981 , p. 19 . ( «) OJ No L 351 , 14. 12. 1983, p 11 . j 1) OJ No L 338 , 13 . 12. 1980 , p. 1 . O Ol No L 283 , 6 . 10 . 1982, p. 7 . 0 OJ No L 78 , 24 . 3 . 1983, p . 13 .